Citation Nr: 1722162	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975, and from September 1980 to January 1983.  He also had additional reserve duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction is currently with the RO in Louisville, Kentucky.  In March 2014 and May 2015, the Board remanded the case for additional development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's vestibulopathy, to include Meniere's disease, did not have its onset in active service or within one year thereafter, and it is not related to active service or service-connected hearing loss or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease, to include as secondary to service-connected hearing loss or tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2010 and April 2014.  While the latter notice was provided in conjunction with a claim for increased rating for hearing loss, as the Veteran has asserted that his Meniere's disease was caused by the same noise exposure that led to his hearing loss and tinnitus, or that the Meniere's disease is secondary to his hearing loss or tinnitus, the Board observes that the criteria for establishing secondary service connection in the April 2014 notice is applicable to the current appeal.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination, including records from the Social Security Administration.  In compliance with the prior remand, the RO clarified that the Veteran was referring to outstanding VA medical records, which the RO obtained on remand, and the Board observes that all available VA medical records have been associated with the claims file.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his Meniere's disease in July 2014.  As the examiner's opinion was not based on all relevant facts of record pertaining to the Veteran's possible noise exposure, the Board requested a new examination, which was provided in September 2015.  That examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including the requested opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran is service-connected for bilateral hearing loss and tinnitus.  He asserts that he developed Meniere's disease as a result of the mortar explosion that led to his hearing loss and tinnitus, or that the Meniere's disease is secondary to his hearing loss or tinnitus.   In a November 2010 statement, the Veteran reported that he has experienced dizziness since the explosion.

The Veteran's service treatment records lack any evidence of a mortar explosion.  A January 1983 Report of Medical History noted a gradual onset of hearing loss and that the Veteran was at a missile site.  Even assuming, for the purpose of this decision, that the Veteran experienced a mortar explosion in service, the question remains whether he has Meniere's disease that is related to that explosion.

The first indication of Meniere's disease is in a January 1988 psychiatric hospital discharge summary, which notes that the Veteran had been on Pamelor for about three months, and as it was making him a little dizzy he was switched to Diazide a week earlier; the note indicated that the Diazide increased his dizziness, so then he was switched to Xanax the day before admission but he was still having some dizziness.  This dates the onset of symptoms reflective of Meniere's disease to November 1987, almost four years after discharge from his second period of active service.  The Veteran reported a similar history at the September 2015 VA examination, at which time he dated the onset of symptoms to the mid to late 1980s.  

An October 1991 VA record shows a diagnosis of disequilibrium and a request for further testing.  Later that month, private vestibular testing was abnormal but of a non-specific pattern.  Then, a May 1992 VA medical record shows a diagnosis of questionable vestibulopathy.  An April 2010 VA medical record shows a diagnosis of a prolonged history of vertigo suspicious for Meniere's disease.  VA medical records through August 2015 carry a diagnosis of Meniere's disease.  

Given the above, the Board finds that the Veteran's vestibulopathy, to include Meniere's disease, did not have its onset in active service or within one year thereafter.

As indicated above, the Veteran's dizziness appears to have been due to his psychiatric medications.  A July 1991 VA medical record reflects his report of dizziness and loss of balance, both of which he attributed to medications he was taking.  A February 1998 VA examination report reflects a diagnosis of history compatible with Meniere's disease but not compatible with vestibular testing in 1991, and the examiner's recommendation for repeat vestibular testing to confirm or deny the complaints of vertigo.  In a letter dated later that month, a psychiatrist stated that the Veteran would not able to be off his medications for the 48 hours required to do the testing as he would suffer greatly from the abrupt withdrawal.  This further indicates a link between the Veteran's symptoms and psychiatric medications.  VA medical records through August 2015 carry a diagnosis of Meniere's disease but do not provide an opinion on its etiology.  

At the September 2015 VA examination, the Veteran reported a history of episodes of dizziness and vertigo since the mid to late 1980s.  He stated that loud noises, changes in head position, and sitting in the back of a moving car all can trigger the dizziness which will last for 1 to 2 days.  He noted that he has pain and pressure in both ears with the dizziness, and that his tinnitus gets louder with the dizzy spells.  He denied fluctuating hearing loss.  The examiner noted that full vestibular testing in 1991 was normal but video electronystagmography in April 2010 was abnormal.  The examiner also noted that the Veteran was taking multiple medications including Navane, Effexor, mirtazapine, Cogentin, lorazepam, oxycodone, and meclizine.  The examiner observed that the Veteran's hearing loss changes are not consistent with those seen with Meniere's disease.  The examiner opined that the Veteran's hearing loss is due to noise exposure, including the reported acoustic trauma from a blast in service.  The examiner also observed that the Veteran's simultaneous bilateral ear symptoms are not consistent with Meniere's disease and the vertigo symptoms started after discharge from active service.  The examiner opined that while the Veteran has a recurrent vertigo/balance disorder, it is not consistent with Meniere's disease.  The examiner then opined that the Veteran has an unspecified vestibulopathy that is not due to or caused by active service, or caused by or related to service-connected hearing loss or tinnitus.

In light of the above, the Board finds that the Veteran's vestibulopathy, to include Meniere's disease, is not related to active service.  The VA examiner explained that the Veteran's presentation was not consistent with Meniere's disease and, while his hearing loss was consistent with noise exposure, his unspecified vestibulopathy was not and moreover his dizziness began after discharge from service.  The Board also finds that the Veteran's vestibulopathy, to include Meniere's disease, is not related to his service-connected hearing loss or tinnitus.  The examiner explained that the Veteran's dizziness was not associated with any fluctuation in hearing loss, and the Veteran has not asserted that his dizziness is preceded by any increase in hearing loss.  Thus, there is no evidence that the Veteran's bilateral hearing loss either causes or aggravates the vestibulopathy.  With respect to the tinnitus, the Veteran indicated to the examiner that the tinnitus increases during periods of dizziness, but not that the dizziness is preceded by any increase in tinnitus.  There is otherwise no evidence that the Veteran's tinnitus causes or aggravates the vestibulopathy.

A lay person is competent to give evidence about observable symptoms such as dizziness.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address the etiology of a disorder in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, while the Board appreciates the Veteran's statements regarding the onset of his disability and chronicity of symptomatology, the record dates the onset of dizziness and vertigo symptoms to after separation from active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his vestibular disorder.  As discussed above, the medical evidence shows that his disorder is not related to active service or service-connected hearing loss or tinnitus.

In conclusion, service connection for Meniere's disease is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Meniere's disease is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


